Citation Nr: 1225268	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-48 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for basal cell carcinoma (BCC) and squamous cell carcinoma (SCC).  

6.  Entitlement to service connection for right ear otitis media with vertigo.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss, tinnitus, a right knee disability, a left shoulder disability, BCC and SCC, and right ear otitis media with vertigo.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Portland, Oregon, which has certified the appeal to the Board.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  Also during the hearing, the undersigned also granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  Moreover, as discussed below, during the hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for right ear otitis media with vertigo.  


The Board's disposition of the claim for service connection for right ear otitis media with vertigo is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim for service connection for right ear otitis media with vertigo.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim for service connection for right ear otitis media with vertigo have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

As noted, on the date of the June 2012 hearing, the Veteran, through his authorized representative, withdrew from appeal the claim for service connection for right ear otitis media with vertigo.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  


ORDER

The appeal as to the claim of entitlement to service connection for right ear otitis media with vertigo is dismissed.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he has bilateral hearing loss and tinnitus related to noise exposure that he experienced during service.  He also alleges that his BCC and SCC are related to the chronic sunburns that he had during service.  

As regards the claims for service connection for bilateral hearing loss and tinnitus, a September 2009 VA examination report includes a diagnosis of tinnitus and a bilateral hearing loss disability, as defined by VA regulation.  38 C.F.R. § 3.385 (2011).  The Veteran contends that his hearing loss and tinnitus are related to the noise exposure he experienced during service while working as a mechanic on heavy equipment.  During his June 2012 hearing, the Veteran testified that his in-service duties as a mechanic involved using a chisel and sledgehammer to beat tires apart and take the metal rings off of them.  He reported that he worked in a tire shop during service that was located in the same area as a construction site.  He also indicated that when he was based at Guantanamo Bay, he lived only 250 feet away from an airstrip where there were about 50 plane landings on a slow day.  Regarding post-service noise exposure, the Veteran testified that he worked at a telephone company as a lineman for 25 years, but that he was only exposed to normal traffic noise when he was doing installations or repair work outside.  He also reported that he attended car races as a spectator about once a month for 10 years.  

Service treatment records are negative for any complaints, findings or assessment of  hearing loss or tinnitus.  However, the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was that of automobile mechanic.  A September 2009 VA examination report revealed that the Veteran had right normal to severe sensorineural hearing impairment, left normal to moderately severe sensorineural hearing impairment, and bilateral persistent tinnitus.  The examiner reviewed the claims file, noting that the Veteran worked in a tire shop prior to entering service and that he worked entirely with telephone companies as a lineman after service.  He opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during service.  He explained that the Veteran had had many years of exposure to high levels of noise in his usual occupation.   

The Board recognizes that the September 2009 VA examiner essentially found that the Veteran's hearing loss and tinnitus were not related to his service but were instead related to post-service occupational noise exposure.  However, it appears that the September 2009 VA examiner based his opinion on incorrect facts, as he noted that the Veteran had worked in a tire shop prior to entering service.  The Veteran has testified that he worked in a tire shop during service, and his DD Form 214 also confirms his MOS as being that of an automobile mechanic.  

Under these circumstances, the Board finds that another medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

As regards the claim for service connection for BCC and SCC, post-service treatment records include diagnoses of BCC and SCC, as reflected in March 2004 and February 2005 private medical reports.  Service treatment records reveal that in April 1953, the Veteran was treated for sunburn on his face, and a change in detail duty was recommended.  In February 1954, the Veteran was noted to have chronic sunburn, and "shady" duty was recommended.  During an August 2009 VA skin examination, the Veteran was found to have active skin cancer on the dorsal surfaces of both hands, on both forearms, and on the face.      

The Veteran contends that his current skin cancer is related to the chronic sunburns that he had during service.  However, although the Veteran underwent an August 2009 VA skin examination, the record includes no actual opinion addressing the medical relationship, if any, between the Veteran's current disability and service.  As such, the Board finds that VA medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet App. at 83.

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo VA Ear, Nose and Throat (ENT) and skin examinations, by appropriate physicians, in connection with his claims for service connection for bilateral hearing loss, for tinnitus, and for BCC and SCC.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility or VA-contracted medical facility.  
     
Prior to arranging for the Veteran to undergo further action, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records/

In this regard, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Further, to ensure that all due process requirements are met, and that the record before each physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 



2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for bilateral hearing loss, for tinnitus, for a right knee disability, for a left shoulder disability, and for BCC and SCC that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT and skin examinations, by appropriate VA physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician  designated to examine the Veteran, and each the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
  
ENT Examination:  Based on the results of audiometric and speech discrimination testing, and consideration of the Veteran's documented medical history and assertions, the physician should clearly indicate, with respect to each ear, whether the Veteran has hearing loss to an extent VA recognizes as a disability, as well as whether the Veteran has tinnitus.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In providing the requested opinion, the examiner should consider and address all relevant  in- and post-service records, to include a September 2009 VA medical opinion, along with the Veteran's assertions regarding in-service and post-service noise exposure.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

Skin Examination - The examiner should clearly identify all current disability(ies) affecting the Veteran's skin.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In providing the requested opinion, the examiner should consider and address all relevant  in- and post-service records-to include April 1953 and February 1954 treatment records, ,VA medical reports dated in August 2008 and September 2009, private medical reports dated from December 2002 to September 2009, and an August 2009 VA examination report, along with the Veteran's assertions.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal l in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


